 234316 NLRB No. 45DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The petition, at par. 4, cites Case SE±58849 but makes referenceto its Exh. A which relates to Case SU±58849, regarding a charge
alleging an unfair labor practice before the NYSERB. Whether there
is an unfair labor practice proceeding or a representation proceeding
(or both) pending before the NYSERB, there is a proceeding pend-
ing before the NYSERB.2The charge was filed by the Union on January 6, 1995, in Case2±CA±28084, alleging that Dome Associates discharged Trevor
Watts because of his union activities, in violation of Sec. 8(a)(3) and
(1) of the Act.3See Humboldt General Hospital, 297 NLRB 258 (1989).Dome Associates, Employer Petitioner and UnitedService Employees Union, Local 377. Case AO±317January 31, 1995ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on December 15, 1994, Dome Associates (the
Employer) filed a petition for Advisory Opinion about
whether the Board would assert jurisdiction over its
operations. In pertinent part, the petition alleges as fol-
lows:1. A proceeding, Case SE±58849, is currently pend-ing before the New York State Employment Relations
Board (NYSERB) in which United Service Employees
Union, Local 377 (the Union) is seeking certification
of a one-member unit at 325 West 51st Street, a 20-
unit residential apartment building managed by the
Employer that also includes one commercial space.12. The Employer, a partnership, is engaged in realestate management and maintains its principal place of
business at 169 West 80th Street, New York, New
York.3. During the past 12-month period, the Employerhad gross revenues in excess of $1 million and pur-
chased materials or services valued in excess of
$50,000 directly from outside the State of New York.4. The Union has neither admitted nor denied thecommerce data, nor has that data been considered by
the New York State Employment Relations Board.5. There are no representation or unfair labor prac-tice proceedings involving the Employer pending be-
fore the Board.On January 4, 1995, the Union filed an oppositionto the petition for Advisory Opinion, asserting that the
petition must be dismissed or denied on the ground
that the Union has filed an unfair labor practice charge
with the Board.2The Union further stated that it couldneither admit nor deny the commerce data submitted
by the Employer.On January 10, 1995, the Board issued a Notice toShow Cause why the petition for Advisory Opinion
should not be dismissed or denied. No responses were
filed.Having duly considered the matter, we deny the Em-ployer's petition for an Advisory Opinion on the
ground that there is an unfair labor practice proceeding
pending before the Board's Regional Office in which
all jurisdictional issues may be resolved. The Board's
longstanding policy, based on sound principles of ad-
ministrative efficiency and economy, is that a petition
for Advisory Opinion will not be entertained where, as
here, an unfair labor practice proceeding is pending
and there is no indication of a need for a more expedi-
tious jurisdictional determination.3Accordingly, as there is no indication in the instantproceeding that a more expeditious jurisdictional deter-
mination is needed, we deny the petition for Advisory
Opinion.